DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application 17/654,145 filed on 03/09/2022, is being examined under the first inventor to file provisions of the AIA .  

Drawings
2.	The drawings received on 03/09/2022 are accepted by the Examiner.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Review under 35 USC § 101
4.	Claims 17-35 are directed to a method, an article of manufacture and a system have been reviewed.  Claims 17-25 are appeared to be in one of the statutory categories [e.g. a process]. The process is a method for enhancing database query execution. Claims 17-25 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 26 is appeared to be in one of the statutory categories [e.g. an article of manufacture]. The article of manufacture is a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for enhancing database query execution.  Claim 26 does not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG. Claims 27-35 are appeared to be in one of the statutory categories [e.g. a Machine].  The Machine is a system comprising a processing circuitry; and a memory storing instructions that, when executed by the one or more processor, cause the system to enhance database query execution. Claims 27-35 are not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG. Claim 20 is appeared to be in one of the statutory categories [e.g. a Machine].  Claims 27-35 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 17-35 are qualified as eligible subject Matter under 35 USC 101.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 17-35 are rejected on the ground of nonstatutory obvious double patenting over claims 1-15 of Patent No.: US 11,347,796 B2. The subject matter claimed in the instant application is disclosed in the Patent No.: US 11,347,796 B1.   For example:

Patent No.: US 11,347,796 B1
Instant  Application: 17/654,145

1. A computer-implemented method of enhancing database query execution, using at least one processor operatively connected to a memory, the method comprising: upon receiving a database query comprising at least a first join operation and a second join operation: storing the database query in the memory; identifying by the processor within the database query the first join operation, wherein the first join operation is a many-to-many join operation or a one-to-many join operation between a first table and a second table, wherein fields of the second table are used only for filtering rows from the first table or for joining with another table; and converting by the processor the first join operation to an enhanced operation which eliminates returning at least two matches for at least one row from the first table when the database query is executed, wherein the enhanced operation does not cause a join.

12. A computerized system for enhancing database query execution, the system comprising a processor configured to: upon receiving a database query comprising at least a first join operation and a second join operation: store the database query in the memory: identify                                within the database query the first join operation, wherein the first join 
operation is a many-to-many join operation or a one-to-many join operation between a first table and a second table, wherein fields of the second table are used only for filtering rows from the first table or for joining with another table; and convert the first join operation to an enhanced operation which eliminates returning at least two matches for at least one row from the first table when the database query is executed, wherein the enhanced operation does not cause a join.


15. A computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a process, the process including: upon receiving a database query comprising at least a first join operation and a second join operation: storing the database query in the memory; identifying by the processor within the database query the first join operation, wherein the first join operation is a many-to-many join operation or a one-to-many join operation between a first table and a second table, wherein fields of the second table are used only for filtering rows from the first table or for joining with another table; and converting by the processor the first join operation to an enhanced operation which eliminates returning at least two matches for at least one row from the first table when the database query is executed, wherein the enhanced operation does not cause a join.
17. A method for 
enhancing database query execution, comprising: 




identifying a first join operation within a database query between a first table and a second table, wherein the first join operation is a many-to-many join operation or a one-to-many join operation, 
wherein fields of the second table are used for filtering rows from the first table or for joining with another table; and converting the first join operation to an enhanced operation, wherein the enhanced operation includes a semijoin operation.


27. A system for enhancing database query execution, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
identify a first join operation within a database query between a first table and a second table, wherein the first join operation is a many-to-many join operation or a one-to-many join operation, 
wherein fields of the second table are used for filtering rows from the first table or for joining with another table; and convert the first join operation to an enhanced operation, wherein the enhanced operation includes a semijoin operation.




26. A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: 





identifying a first join operation within a database query between a first table and a second table, wherein the first join operation is a many-to-many join operation or a one-to-many join operation, wherein fields of the second table are used for filtering rows from the first table or for joining with another table; and converting the first join operation to an enhanced operation, wherein the enhanced operation includes a semijoin operation.
       


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-35 are rejected under 35 U.S.C. 103 as being unpatentable by Ghosh et al. (US 2007/0073643 A1), hereinafter Ghosh and in view of Larson et al. (US 2007/0192283 A1), hereinafter Larson.
Referring to claims 17, 26 and 27, Ghosh discloses a method for enhancing database query execution (See para. [0049], optimizing a database query by transforming/converting an original query), comprising:
identifying a first join operation within a database query between a first table and a second table (See para. [0004], para. [0009], para. [0012], identifying a join in a query that combines from two tables, for example, two rows (W, A) and (X, A) in table R combine with row (1, A) in row S, row (Z, C) in table R combines with two rows (2,C) and (3,C) in table S, row (Z, C) appears twice in the result set), wherein the first join operation is a many-to-many join operation or a one- to-many join operation (See para. [0004], para. [0009], para. [0012], identifying a join in a query that combines from two tables, for example, two rows (W, A) and (X, A) in table R combine with row (1, A) in row S, row (Z, C) in table R combines with two rows (2,C) and (3,C) in table S, row (Z, C) appears twice in the result set), wherein fields of the second table are used for filtering rows from the first table or for joining with another table (See para. [0009], the field column sb of the table S is joining column rb in the table R); and
converting the first join operation to an enhanced operation (See para. [0012], para. [0022], para. [0023] and para. [0027], transforming the query including an intersect/join operation, which includes column R.b joining column S.b to a semi-join operation), wherein the enhanced operation includes a semijoin operation (See para. [0022] and para. [0023], transforming the query to a query includes a semi-join operation which returns all of the rows in a left-hand source that satisfy the join condition relative to any rows in a right-hand source).
In addition, Larson also discloses wherein the first join operation is a many-to-many join operation or a one-to-many join operation between a first table and a second table (See para. [0002] and para. [0003], the join operation in a relational database system includes matching records in one table with records in another, based on some condition, for example, a customer table [e.g. one] can be joined with an order table [e.g. many], also note in para. [0036] the Part table can be joined with the Order table in many-many relationship), in which fields of the second table are used only for filtering rows from the first table or for joining with another table (See para. [0037], the second table such as the Order table can be used to join another table Line item table), converting the first join operation to an enhanced operation (See para. [0009], converting the join view/ operation to a normal form), wherein the enhanced operation has a semi-join  (See, para. [0008], para. [0138] and para. [0139], converting outer-join operations to a normal form to reduce join overhead, the conversion inclusions converting a regular join to a normal form includes semijoin operations).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to include details of the converting process of Larson’s system to optimize query execution, as taught by Larson, in order to reduce maintenance overhead thereby making expressions more effective to execute (See Larson, para. [0008] and para. [0010]). In addition, both references (Larson and Ghosh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as optimize query execution. This close relation between both references highly suggests an expectation of success.
As to claims 18 and 28, Ghosh discloses the enhanced operation eliminates returning at least two matches for at least one row from the first table when the database query is executed (See para. [0028], the semijoin returns the row (Z,C) once even though (Z,C) satisfies the join condition relative to multiple rows (2,C) and (3,C) in the right-hand table).

As to claims 19 and 29, Ghosh discloses wherein the fields of the second table are used only for filtering rows from the first table or for joining with another table (See para. [0009] and para. [0028], the field column sb of the table S is joining column rb in the table R).
As to claims 20 and 30, Ghosh discloses converting the second join operation to an enhanced operation when the second join operation is between a third table and a fourth table (See para. [0012], para. [0022], para. [0023] and para. [0027], transforming the query including an intersect/join operation, which includes column R.b joining column S.b to a semi-join operation), wherein the fourth table fields are used only for filtering rows from the third table or for joining with other tables(See para. [0009], the field column sb of the table S is joining column rb in the table R).
As to claims 21 and 31, Ghoh discloses wherein the first join operation is converted to an enhanced operation during execution of the database query (See para. [0030], the system receives the database query which has an intersect or a join operation and transforms the received query to a transformed query which produces same result as the received query during execution of the database query).
	As to claims 22 and 32, Ghosh does not explicitly disclose building a graph data structure includes a respective node for each table in the database query and an edge connecting two nodes.
	Larson discloses wherein identifying the first join operation comprises:
building a graph data structure from the database query (See para. [0065], para. [0073] and Figures 3 and 4 building a graph contains nodes from the query expression), wherein the graph data structure includes a respective node for each table in the database query (See para. [0065], para. [0073] and Figures 3 and 4, the node is labeled with the source table set Si) and an edge connecting two nodes (See para. [0065], there is an edge from node ni to node nj), wherein the database query include a join operation between the two tables represented by the two nodes (See para. [0065], join operation is in disjunctive form between two nodes ni to nj), wherein the edge the first join operation (See para. [0065], join operation is in disjunctive form between two nodes ni to nj); and traversing the graph to identify the edge representing the first join operation (See para. [0084] and para. [0122], identifying all outgoing edges when converting into join-disjunctive normal form).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Cheng’s system to include a graph data structure, as taught by Larson, as taught by Larson, in order derive correct maintenance expressions (See Larson, para. [0074]). In addition, both references (Larson and Ghosh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as optimize query execution. This close relation between both references highly suggests an expectation of success.
As to claims 23 and 33, Larson also discloses generating the graph data structure based on the database query (See para. [0065], para. [0073] and Figures 3 and 4 building a graph contains nodes from the query expression); indicating, as an invisible node, each node connected to an edge in the graph in which no field is used for display (See para.[0084], indicating unaffected nodes), computation, or aggregation; and indicating, as a filtering node, each node connected to an edge in the graph representing a table in which at least one field is used for filtering (See Larson para. [0074], para. [0075] and para. [0084] and Figure 6, the unaffected nodes are eliminated from the graph since they are not used any insertions, deletions or other calculations).
Hence, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the Cheng’s system to include a graph data structure, as taught by Larson, as taught by Larson, in order derive correct maintenance expressions (See Larson, para. [0074]). In addition, both references (Larson and Ghosh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as optimize query execution. This close relation between both references highly suggests an expectation of success.
As to claims 24 and 34, Ghosh in view of Larson discloses wherein converting the first join operation to the enhanced operation is subject to at least one condition selected from the group comprising: a user indicating that the first join should be converted; the user indicating that any of a group of join operations that includes the first join operation may be converted; the user indicating that any join operation may be converted; the first join being a many-to-many join operation (See Ghosh, para. [0012], para. [0022], para. [0023] and para. [0027], transforming the query including an M-M intersect/join operation, which includes column R.b joining column S.b to a semi-join operation); and size of the first join operation exceeding a predetermined number of records (See Larson, para. [0005], para. [0048] and para. [0052], optimizing the join operation using a Bloom filter when the rows of the table have excessive input/output (i/o) and temporary space overhead).
	As to claim 25, Ghosh in view Larson discloses wherein the database is a columnary database or a relational database (See Ghosh par [0010] and para. [0013], the database is a relational database with database relational queries using SQL operators, also see abstract, a relational database).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffmann et al. (US 2017/0322974 A1) identify raw SQL queries that are likely to cause a double counting error, and if such a SQL query is identified, then convert the raw SQL query into SQL queries that account for and avoid double counting. In some embodiments, this process uses queries and subqueries that refer back to a common table expression (CTE) in order to reduce code length and increase query execution speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUK TING CHOI/Primary Examiner, Art Unit 2153